FILED
                            NOT FOR PUBLICATION
                                                                           MAR 07 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


GERARDO ABRIS-SAGRERO, a.k.a.                    No.   12-73854
GERARDO AMBRIZ,
                                                 Agency No. A076-703-423
              Petitioner,

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, United
States Attorney General,

              Respondent.


                     On Petition for Review of An Order of the
                          Board of Immigration Appeals

                            Submitted February 23, 2017**
                              San Francisco, California

Before: CANBY, SILER,*** and HURWITZ, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
      Gerardo Abris-Sagrero, a native and citizen of Mexico, petitions for review

of a decision of the Board of Immigration Appeals (“BIA”) dismissing his appeal

of an immigration judge’s denial of his motion to reopen his removal proceedings.

We have jurisdiction under 8 U.S.C.§ 1252, and we deny the petition.

      Abris-Sagrero’s motion to reopen was untimely by approximately thirteen

years. The BIA properly exercised its discretion when it determined that Abris-

Sagrero failed to demonstrate changed country conditions in Mexico permitting

late reopening, and that he also failed to establish a prima face case for asylum,

withholding of removal, or protection under the Convention Against Torture.

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). Abris-Sagrero recounted

an incident in which his sister was kidnapped and forced to withdraw money from

a bank account, but did not provide evidence demonstrating why she was targeted,

or showing that he would be targeted in the future. Abris-Sagrero argued that

because he has lived in the United States for over sixteen years and has three

children and a wife that were born there, he is an “Americanized Mexican” who

could be subject to torture or kidnapping by drug traffickers or corrupt government

officials. We have rejected similar, generalized claims of future persecution as a

returnee from the United States, reasoning that these claims would entitle to

asylum every citizen of a country unfriendly to the United States. Id. at 991.


                                           2
Neither of these claims supports a finding of changed country conditions in

Mexico, or establishes a prima facie case for asylum, withholding of relief, or relief

under the Convention Against Torture.

      The BIA did not abuse its discretion in ruling that the record of removal

proceedings was complete despite the lack of a separate oral decision of the

immigration judge. See 8 C.F.R. § 1240.12(b). Abris-Sagrero had admitted all the

factual allegations establishing removability, had conceded removability, and had

stated that he sought no relief from removability. We need not address Abris-

Sagrero’s new contention that he applied for voluntary departure, and that the

immigration judge failed to reflect that request, because that claim was not raised

before the BIA and is therefore unexhausted. See 8 U.S.C. § 1252(d)(1).

      Finally, the BIA did not abuse its discretion when it determined that any

collateral challenge to Abris-Sagrero’s conviction was irrelevant to his motion to

reopen. The Notice to Appear contained only one charge of inadmissability under

8 U.S.C.§ 1182(a)(6)(A)(i), as an alien present in the United States without first

being admitted or paroled. Because his conviction was never charged as a ground

of removability, the BIA properly concluded that a collateral challenge to the

conviction could not serve as a basis for reopening.

      PETITION FOR REVIEW DENIED.


                                          3